DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The term “This application is a continuation application and claims priority of U.S. patent application No. 16/218,488, filed on Dec. 13, 2018, which is incorporated by reference in its entirety.” ([0001]) should be recited as --This application is a continuation application and claims priority of U.S. patent application No. 16/218,488, filed on Dec. 13, 2018, now U.S. Patent No. 10,642,313 B1, which is incorporated by reference in its entirety.--, so as to update the status.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of U.S. Patent No. 10,642,313 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are boarder version of the patented claims and all proposed claims are obvious and included in . 
The table below demonstrates claims 1 and 16-19 from the instant application and claims 1 and 10-13 from the U.S. Patent No. 10,642,313 B1.  The limitations recited in the U.S. Patent that correspond to the limitations recited in the instant application have been italic, bold and underline for Applicant’s convenience.

Instant application: 16/836,771
U.S. Patent No.: 10,642,313 B1
1.   A foldable display device comprising: a flexible substrate; a display layer disposed on the flexible substrate; and a biometric sensing structure overlapping the flexible substrate from a top view, and having a biometric sensing region, wherein a ratio of a total area of the biometric sensing region to a total area of the flexible substrate is in a range from 0.6 to 1.




16.   The foldable display device as claimed in claim 1, wherein the flexible substrate has a curvature portion positioned near an edge of the flexible substrate, and the biometric sensing structure covers at least one portion of the curvature portion.
17.   The foldable display device as claimed in claim 1, wherein the biometric sensing structure comprises a plurality of sensing units, and an area of one of the plurality of sensing units is different from an area of another one of the plurality of sensing units.


18.   The foldable display device as claimed in claim 1, wherein the biometric sensing structure comprises a plurality of sensing units, and a first width of one of the plurality of sensing units is greater than a second width of another one of the plurality of sensing units, wherein the first width and the second width are measured along the same direction.

wherein the biometric sensing structure comprises a plurality of sensing units, and a spacing between two adjacent sensing units of the plurality of sensing units is different from a spacing between other two adjacent sensing units of the plurality of sensing units.

A foldable display device including a first display region, a second display region, and a foldable region connecting the first display region and the second display region, the foldable display device comprising: a flexible substrate; a display layer disposed on the flexible substrate; and a biometric sensing structure disposed in the first display region, the second display region, and the foldable region, and having a biometric sensing region, wherein a ratio of an area of the biometric sensing region to an area of the flexible substrate is in a range from 0.6 to 1.
10.   The foldable display device as claimed in claim 1, wherein the flexible substrate has a curvature portion positioned near an edge of the flexible substrate, and the biometric sensing structure covers at least a portion of the curvature portion.
11.   The foldable display device as claimed in claim 1, wherein the biometric sensing structure comprises a plurality of sensing units, and an area of one of the plurality of sensing units disposed in the first display region is greater than an area of one of the plurality of sensing units disposed in the foldable region.
12.   The foldable display device as claimed in claim 1, wherein the biometric sensing structure comprises a plurality of sensing units, and a first width of one of the plurality of sensing units disposed in the first display region is greater than a second width of one of the plurality of sensing units disposed in the foldable region, and wherein the first width and the second width are measured along the same direction.
wherein the biometric sensing structure comprises a plurality of sensing units, and a spacing between two adjacent sensing units of the plurality of sensing units in the first display region is less than a spacing between two adjacent sensing units of the plurality of sensing units in the foldable region.




Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vakil et al (US Pub. No. 2010/0058205 Al) discloses the reconfigurable multiple-screen display.

Hackwell (US Pub. No. 2012/0066591 Al) disclose the virtual page turn and page flip via a touch sensitive curved, stepped, or angled surface side edge(s) of an electronic reading device.
Cho et al (US Pub. No. 2014/0285476 Al) teaches the display device and method for controlling the same.
Nurmi (US Pub. No. 2014/0362513 Al) discloses the apparatus and method for accessing components in a folded device.
Kang et al (US Pub. No. 2015/0227271 Al) teaches the user terminal device and displaying method thereof.
Jinbo (US Pat. No. 9,229,481 B2) discloses the semiconductor device.
Kim et al (US Pub. No. 2016/0026381 Al) teaches the mobile terminal and control method thereof.
Kim et al (US Pub. No. 2016/0132074 Al) disclose the mobile terminal and method for controlling the same.
Kwak et al (US Pub. No. 2016/0291642 Al) teaches the electronic device.
Gao et al (US Pub. No. 2017/0003793 Al) discloses the electronic device and information processing method.
Yamazaki et al (US Pat. No. 9,710,033 B2) teaches the electronic device.
Kummer et al (US Pat. No. 9,927,839 B2) discloses the communications device with extendable screen.
Bok (US Pub. No. 2018/0089485 A1) discloses the display device.
Wu et al (US Pat. No. 10,367,173 Bl) teaches the display device.

Chun et al (US Pat. No. 10,416,719 B2) teaches foldable display device and method for controlling same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JOE H CHENG/
Primary Examiner
Art Unit 2626